DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 10-12 are pending. Claims 1-9 were canceled via preliminary amendment.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claims 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Claims 10-12 (Method) recites claims related to determining a numerical solution for wellbore strengthening effects and is directed to a statutory category of process inventions.
Step 2A, Prong 1: Claim 10 recites, in part, the following abstract ideas:
“S1, establishing an elastic deformation equation of rocks around a borehole wall, and setting initial and boundary conditions …” (Mathematical Concepts);
“S2, establishing fluid flow equations for fractures and the plugging zone according to a mass conservation equation and a continuity equation…” (Mathematical Concepts);
“S3, determining a numerical solution of the established elastic deformation equation of the rocks around the borehole wall by using a displacement discontinuous method, solving the established fluid flow equation for the fractures by a finite difference method, substituting the discretized elastic deformation equation into the flow equation for the fractures to obtain a fluid-solid coupling equation set for wellbore strengthening in the fractured formation, and finally solving the fluid-solid coupling equation set by a fully coupled iterative method;” (Mathematical Concepts);
“S4, substituting basic parameters into the fluid-solid coupling equation set, and simulating mechanical response characteristics, width evolution characteristics and flow distribution characteristics of plugged fractures under different parameter combinations” (Mathematical Concepts);
“S5, according to the mechanical response characteristics, the width evolution characteristics and the flow distribution characteristics simulated in in the step S4, choosing one of the parameter combinations for plugging the wellbore fractures, so as to improve wellbore fracture propagation pressure” (Mental Process – observation, evaluation, judgment, opinion).
The "S1, establishing," "S2, establishing," and "S3, determining", all recite limitations that fall directly within the Mathematical Concepts enumerated category of abstract ideas. Given the broadest reasonable interpretation, the application of a numerical models to identify and relate independent and dependent variables as recited is application of equations, both specific and in prose to the relevant parameters relating to wellbores to find a solution. Performing iterative or repeated calculations are still mathematical concepts. See MPEP 2106.04(a)(2).
The “S5, according to the mechanical response characteristics, the width evolution characteristics and the flow distribution characteristics simulated in in the step S4, choosing one of the parameter combinations for plugging the wellbore fractures, so as to improve wellbore fracture propagation pressure” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally or with the use of pen and paper choose or select the parameter combination yielding the best results based on the data. 
Accordingly, at step 2A, prong one, the claims are found to recite a judicial exception and are drawn to an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. The additional limitations recited in claim 1, “S4, substituting basic parameters into the fluid-solid coupling equation set.” This step is recited at a high level of generality (i.e., as a general means of gathering data for use in the mathematical concept steps) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.05(g). In this case mathematical relationships such as an algorithm or equations are used to analyze a plurality of input basic parameters (i.e. generic data for a wellbore) in order to generate and perform analysis to determine the effect on the flow of plugged fractures. 
These additional limitations must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. The claim, as a whole, is linked to numerical evaluation of possible wellbore strengthening of a fractured formation, but there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into the physical process of actually affecting or implementing the resulting design changes in the wellbore. Thus, the claim does not integrate the identified abstract ideas into a practical application.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The "substituting" data in claim 10 is directed towards insignificant extra solution activity such as collecting data and then applying the data, as supported by the MPEP. MPEP 2106.05(d)(ll) indicates that mere collection or receipt of data is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). see (MPEP 2106.05(d)(ll) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Accordingly, a conclusion that the limitation “substituting basic parameters into the fluid-solid coupling equation set” is well-understood, routine conventional activity is supported under Berkheimer Option 2 – Court Decisions in MPEP § 2106.05(d)(II).
Therefore, considering the additional elements individually and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Therefore, independent claims 10 is not patent eligible under 35 USC 101. 
The same conclusion is reached for the dependent claims, which merely expand upon the abstract idea further defining the algorithm steps.
Claim 11 explicitly recites solving an equation, which falls within the Mathematical Concepts abstract idea.
Claim 12 recites “wherein in the step S4, the basic parameters comprise in-situ stress parameters, rock mechanics parameters, fracture geometric parameters, plugging zone geometric and permeability parameters, a fluid viscosity and a displacement.” This limitation is insignificant extra solution activity such as collecting data and then applying the data, as supported by the MPEP. The listing of which parameters are “basic parameters” is merely identifying the data collected. See MPEP 2106.05(d)(ll) indicates that mere collection or receipt of data is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). see (MPEP 2106.05(d)(ll) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).


Allowable Subject Matter
Claims 10-12 would be possibly be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter. The closest art of record Shahri et al. (US Patent No. 9,803,475) teaches system and method for analyzing the stress, stability and strengthening of wellbore operations. The system uses the models and analysis to identify weak areas or anomalous zones based on the stress tensors along the wellbore. This enables mud loss estimates to be determined after a strengthening operation. Zhong (Ruizhi Zhong et al., “Parametric study of controllable parameters in fracture-based wellbore strengthening,” Journal of Natural Gas Science and Engineering 43 pp. 13-21 (2017)) teaches performing numerical analysis of controllable parameters on the fracture propagation and fracture reopening pressure. The method seeks to identify optimal wellbore strengthening parameters by iterating the controllable parameters in a dynamic fracture model. 
Ameen (US 20190353033 A1) teaches a wellbore stabilizing method of determining a minimum circumferential hoop stress of a cross section of a wellbore drilled into a subsurface formation. A minimum circumferential hoop stress is being determined that the minimum circumferential hoop stress is less than or equal to a tensile strength. A rock fabric assessment of the formation rock is being conducted to determine a lamination density of the formation rock. A bulk rock composition and clay fraction assessment of the formation rock to determine a composition of the formation rock is conducted. A linear swelling test to determine a linear swelling ratio (LSR) of the formation rock is being conducted. If the LSR of the formation rock is within a specified LSR range the steps are taken to inhibit a broken-out drilling-induced fracture.
However, the claims as recited are allowable since when reading the claims in light of the specification, none of the references of record anticipates, or renders obvious the recited combination as a whole; including the combination of limitations specified in the independent claim, including the further limitations:
(Claims 10) " S1, establishing an elastic deformation equation of rocks around a borehole wall, and setting initial and boundary conditions; wherein the elastic deformation equation of the rocks around the borehole wall is:

    PNG
    media_image1.png
    93
    490
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    748
    445
    media_image2.png
    Greyscale

… S3, seeking a numerical solution of the established elastic deformation equation of the rocks around the borehole wall by using a displacement discontinuous method, solving the established fluid flow equation for the fractures by a finite difference method, substituting the discretized elastic deformation equation into the flow equation for the fractures to obtain a fluid-solid coupling equation set for wellbore strengthening in the fractured formation, and finally solving the fluid-solid coupling equation set by a fully coupled iterative method" in combination with the remaining elements and features of the claimed invention.
As dependent claims 11-12 depend from an allowable base claim; they may be at least allowable for the same reasons as noted supra. It is for these reasons that the applicants' invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/             Primary Examiner, Art Unit 2148